Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 1 of 18




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

               CASE NO.: 18-80122-CR-MIDDLEBROOKS/BRANNON

    UNITED STATES OF AMERICA,

                     Plaintiff,

    vs.

    TINA MARIE BARBUTO,

                  Defendant.
                                        /

        MOTION FOR COMPASSIONATE RELEASE AND REQEUST FOR
         IMMEDIATE RELEASE IN LIGHT OF COVID-19 EMERGENCY

           Defendant Tina Marie Barbuto, by and through the undersigned counsel,

   respectfully files this motion and asks the Court to exercise its authority under 18

   U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, and order that

   Ms. Barbuto be immediately released from the Bureau of Prisons in light of the

   emergency conditions created by the COVID-19 pandemic and Ms. Barbuto’s

   heightened susceptibility to seriousness illness or death as a result of the disease.

   I.      Procedural History

           1. Ms. Barbuto pled guilty to conspiracy to commit health care fraud.

           2. On January 25, 2019, the Court imposed a sentence of 36 months. [D.E.

   248].
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 2 of 18




            3. According to Ms. Barbuto’s case manager, she is set to be released in July

   2020.

            4.    Ms. Barbuto has been a model prisoner.          She participated and

   successfully completed the RDAP program. She participated and successfully

   completed multiple courses related to the First Step Act. She has also helped other

   women in the prison complete programs.

            5. While Ms. Barbuto has tried to make the best of her time in prison, it has

   not been an easy time. Ms. Barbuto has been under a great deal of stress and anxiety

   in prison. Because of Ms. Barbuto’s mental health issues, which the Court is aware

   of, the anxiety has resulted in stress eating. Ms. Barbuto quickly gained 50 lbs. She

   was recently diagnosed with hypertension and placed on medication. In addition to

   the hypertension, Ms. Barbuto has polyps in her nose that remain untreated. These

   conditions place her at a higher risk of developing serious illness should he contract

   COVID-19.

            6. On March 23, 2020, Ms. Barbuto submitted a request to the Warden at FPC

   Alderson requesting for a recommendation for home confinement. Last week, Ms.

   Barbuto was informed by her case manager that the request would not be granted.

   However, neither Ms. Barbuto nor undersigned counsel has received anything in

   writing. Given the urgent circumstances here, Ms. Barbuto is seeking relief from this

   Court.


                                              2
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 3 of 18




         8. If released, Ms. Barbuto’s sister, Rose Linda Barbuto will drive to pick up

   Ms. Barbuto. Rose Linda Barbuto has access to Protective Personal Equipment,

   including masks and gloves. She will wear a mask and gloves for the drive. She

   will bring a second set for Ms. Barbuto to wear on the ride back. Upon arrival in

   Syracuse, NY, Ms. Barbuto will reside with her sister. The home has four bedrooms.

   One bedroom and bathroom will be designated for Ms. Barbuto in order for her to

   self quarantine for 14 days. Rose Linda Barbuto’s home has already been approved

   for placement by the Bureau of Prisons.      See Letter from Rose Linda Barbuto

   attached hereto as Exhibit 1.

         10. Given these circumstances, Ms. Barbuto asks this Court to reduce his

   sentence to enter an order releasing Ms. Barbuto to serve the remainder of his

   custodial sentence on home-detention, and ordering his immediate release from BOP

   custody.

   II.   Under the First Step Act, this Court has Broad Authority to Determine
         Whether Extraordinary and Compelling Circumstances Exist to Modify
         Ms. Barbuto’s Sentence and Release Her to Home Confinement.

         The First Step Act (“FSA”) expressly permits Ms. Barbuto to move this Court

   to reduce her term of imprisonment and seek compassionate release. See 18 U.S.C.

   § 3583(c)(1)(A)(i). Under normal circumstances, a defendant can seek recourse

   through the courts after either (1) the BOP declines to file such a motion on his

   behalf; or (2) there has been of lapse of 30 days from the warden’s receipt of the


                                            3
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 4 of 18




   defendant’s request, whichever is earlier. Id. On March 23, 2020, counsel

   transmitted Ms. Barbuto’s request to the warden of Alderson FPC via email and fax.

   Although the BOP has yet to provide a written decision, Ms. Barbuto’s case manager

   advised that the request was denied. In light of the urgent nature of this motion, Ms.

   Barbuto files this motion now.

         While courts have noted that the Sentencing Commission’s applicable policy

   statement on what constitutes “extraordinary and compelling reasons” to warrant a

   sentence reduction is anachronistic because it has not been updated since passage of

   the FSA, they still continue to be guided by the Sentencing Commission’s

   descriptions of “extraordinary and compelling reason.” See, e.g., Ebbers, 2020 WL

   91399, at *4 (S.D.N.Y. Jan. 8, 2020). However, the Sentencing Commission’s

   statements do not constrain the court’s independent assessment of whether

   “extraordinary and compelling” reasons warrant a sentence reduction in light of the

   First Step Act’s amendments. United States v. Beck, 2019 WL 2716505, at *5–6

   (M.D.N.C. June 28, 2019); see also Ebbers, 2020 WL 91399, at *4. Indeed, “the

   district courts themselves have the power to determine what constitute extraordinary

   and compelling reasons for compassionate release.” United States v. Young, 2020

   WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (collecting cases).

         A.     The Unprecedented Nature of this Emergency Compels the Court
                to find the Need for Exhaustion Requirement Waived.



                                             4
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 5 of 18




         The Court need not and should not wait for Ms. Barbuto to exhaust

   administrative remedies under § 3582(c)(1)(A), as this will almost assuredly

   exacerbate an already impending public health catastrophe in our jails and prisons,

   while posing a particular and real danger to Ms. Barbuto. See generally Washington

   v. Barr, 925 F.3d 109, 120–21 (2d Cir. 2019) (“[U]ndue delay, if it in fact results in

   catastrophic health consequences, could make exhaustion futile.”).

         Federal courts have found that they can hear applications prior to the

   expiration of 30 days (or the exhaustion of administrative remedies) if there is an

   emergency. See United States v. Agustin Francisco Huneeus, No. 19 Cr. 10117 (IT),

   ECF Docket No. 642 (D. Mass. Mar. 17, 2020) (granting defendant’s emergency

   motion based on COVID-19); see also United States v. James Arberry, No. 15 Cr.

   594 (JPO), ECF Docket No. 84 (S.D.N.Y. Nov. 12, 2019) (hearing and granting

   emergency compassionate release application of prisoner with cancer). This accords

   with general administrative law principles and the exception to administrative

   exhaustion requirements in numerous statutory schemes. See, e.g., Hendricks v.

   Zenon, 993 F.2d 664, 672 (9th Cir. 1993) (waiving requirement to exhaust

   administrative remedies where “exceptional circumstances of peculiar urgency are

   shown to exist”) (citing Granberry v. Greer, 481 U.S. 129 (1987)); Washington v.

   Barr, 925 F.3d 109, 119 (2d Cir. 2019) (finding that administrative exhaustion




                                             5
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 6 of 18




   requirements can be waived if delay would cause irreparable injury); Maxwell v.

   New York Univ., 407 F. App’x 524, 527 (2d Cir. 2010) (same).

         “[A]pplication of the exhaustion doctrine is ‘intensely practical’” and should

   “be guided by the policies underlying the exhaustion requirement.” Bowen v. City of

   New York, 476 U.S. 467, 484 (1986) (quoting Mathews v. Eldridge, 424 U.S. 319,

   332 n.11 (1976)). Those policies were articulated by the Supreme Court in

   Weinberger v. Salfi, 422 U.S. 749 (1975):

               Exhaustion is generally required as a matter of preventing
               premature interference with agency processes, so that the
               agency may function efficiently and so that it may have an
               opportunity to correct its own errors, to afford the parties
               and the courts the benefit of its experience and expertise,
               and to compile a record which is adequate for judicial
               review.

   422 U.S. at 765.

         Conducting an “intensely practical” analysis of these policies in the context

   of the Social Security Act’s exhaustion requirement, the Supreme Court held in

   Bowen that courts “should be especially sensitive” to irreparable and severe medical

   harm resulting for blind adherence to a statutory exhaustion requirement,

   particularly “where the Government seeks to require claimants to exhaust

   administrative remedies merely to enable them to receive the procedure they should

   have been afforded in the first place.” 476 U.S. at 484 (discussing 42 U.S.C. §

   405(g)); see also Rafeedie v. I.N.S., 880 F.2d 506 (D.C. Cir. 1989) (Ginsburg, J.,


                                            6
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 7 of 18




   concurring) (“As I see it, a statutory exhaustion requirement, unless Congress

   explicitly declares otherwise, does not impose an absolute, unwaivable limitation on

   judicial review; instead, it sets a condition that may be excused when insistence on

   exhaustion would threaten grave harm to the party seeking review and would not

   sensibly serve the purposes Congress envisioned in establishing that condition.”).

         When coupled with the impending crisis, the unique exhaustion provision in

   § 3582(c)(1)(A) places this case squarely within Bowen’s holding. Under §

   3582(c)(1)(A), exhaustion will “merely [ ] enable [Defendants] to receive the

   procedure they should have been afforded in the first place”—it will simply advance

   by what could be a crucial thirty days this Court’s consideration of Ms. Barbuto’s

   motion for compassionate release. Bowen, 476 U.S. at 484. To wit, § 3582(c)(1)(A)

   provides that motions for compassionate release are to be brought either by the

   “Director of the Bureau of Prisons, or upon motion of the defendant after the

   defendant has fully exhausted all administrative rights to appeal a failure of the

   Bureau of Prisons to bring a motion on the defendant’s behalf . . . .” 18 U.S.C. §

   3582(c)(1)(A) (emphasis added). In other words, § 3582(c)(1)(A)’s exhaustion

   requirement is not like other statutory exhaustion requirements, which expressly

   deprive federal courts of jurisdiction to hear disputes in the absence of exhaustion.

   Cf. Booth v. Churner, 532 U.S. 731, 736 (2001) (failure to exhaust under the Prison

   Litigation Reform Act, 42 U.S.C. § 1997(e), means action cannot be maintained in


                                            7
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 8 of 18




   federal court because that provision explicitly provides that “[n]o action shall be

   brought with respect to prison conditions under section 1983 of this title, or any

   other Federal law, by a prisoner confined in any jail, prison, or other correctional

   facility until such administrative remedies as are available are exhausted.” (emphasis

   added)).

         Rather, § 3582(c)(1)(A) merely controls who (the BOP or the Defendant)

   moves for compassionate release before the Court, and when (now, or long after

   COVID-19 has already swept through BOP facilities).

         Congress’ desire to avoid blind adherence to this “exhaustion” requirement is

   evidenced by the exception baked into § 3582(c)(1)(A), which provides that

   Defendants can bypass exhaustion altogether if the warden fails to act on an

   administrative application for compassionate release within 30 days. §

   3582(c)(1)(A) (“[T]he court, upon motion of the Director of the Bureau of Prisons,

   or upon motion of the defendant after the defendant has fully exhausted all

   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

   on the defendant's behalf or the lapse of 30 days from the receipt of such a request

   by the warden of the defendant's facility, whichever is earlier . . . .” (emphasis

   added)). With this provision, Congress implicitly recognized that the policies

   underlying compassionate release are not furthered—and, indeed, actively




                                             8
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 9 of 18




   frustrated—by excessive deference to bureaucratic process. Congress’ concerns

   about delay are even more pronounced in the current public health crisis.

          The policies underlying such requirements would not be furthered by strict

   adherence in this instance. Giving the BOP time to decide administrative

   applications for compassionate release predicated on COVID-19 concerns would not

   “afford the parties and the courts the benefit of [the BOP’s] experience and

   expertise.” Salfi, 422 U.S. at 765. The BOP already has provided its “expert” input

   on such requests: its “COVID-19 Action Plan” lacks any consideration whatsoever

   of compassionate release. See Federal Bureau of Prisons COVID-19 Action Plan,

   available at https://www.bop.gov/resources/news/20200313_covid-19.jsp. Thus, it

   would be futile to force defendants to exhaust their administrative remedies—at the

   cost of their health and, potentially, their lives.

          As discussed below, it is only a matter of time before COVID-19 spreads like

   wildfire in the prisons. As one Court held on March 19th:

                 The Court is glad to hear that there are currently no
                 reported cases of COVID-19 at Maguire, but is unsure
                 what that means if people are not being tested. And, as the
                 [prison’s] management plan itself acknowledges,
                 symptoms of COVID-19 can begin to appear 2-14 days
                 after exposure, so screening people based on observable
                 symptoms is just a game of catch up. That’s why the Bay
                 Area is on lockdown. We don’t know who’s infected.
                 Accordingly, the government’s suggestion that Toledo
                 should wait until there is a confirmed outbreak of COVID-
                 19 in Maguire before seeking release, see ECF No. 113 at
                 6 (“If the situation with respect to COVID-19 at Maguire
                                                9
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 10 of 18




                    changes, Toledo is free to seek reconsideration of the issue
                    at that point.”), is impractical. By then it may be too late.

   In the Matter of the Extradition of Alejandro Toledo Manrique, 2020 WL 1307109,

   at *1, 19- MJ-71055 (MAG) (TSH) (N.D. Cal., Mar. 19, 2020).

             With the speed and unpredictability of this pandemic, waiting even 30 days

    will b. Accordingly, this Court should exercise jurisdiction over Ms. Barbuto’s

    emergency motion for compassionate release and dispense with the BOP

    requirements under 18 U.S.C. § 3582(c)(1)(A)(i).

             B.     “Extraordinary and compelling reasons” warrant a reduction in
                    Ms. Barbuto’s sentence.

                    1.     COVID-19 is a public health disaster that threatens vulnerable
                           incarcerated persons like Ms. Barbuto.

             The COVID-19 pandemic continues to roil the United States. As of April 20,

    2020, the country has 782,987 confirmed positive cases, and approximately 41,777

    deaths.1 COVID-19 is already sweeping through the city’s jails and prisons, too. As

   of April 19, 2020, at least 495 inmates and 308 BOP staff have tested positive for

   COVID 19. 2 To date, BOP has reported 22 inmate deaths as a result of COVID19.3

   The numbers are likely higher, as testing is limited. See, e.g., In the Matter of the

   Extradition of Manrique, 2020 WL 1307109, at *1 (N.D. Cal. Mar. 19, 2020)



   1   https://www.worldometers.info/coronavirus/country/us/
   2   http://www.bop.gov/coronavirus
   3
       Id.

                                                    10
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 11 of 18




   (expressing concern about the infection rate within BOP facilities given that “people

   are not being tested”).

          Conditions of confinement create an ideal environment for the transmission

   of highly contagious diseases like COVID-19. See Joseph A. Bick (2007). Infection

   Control in Jails and Prisons. Clinical Infectious Diseases 45(8):1047-1055, at

   https://academic.oup.com/cid/article/45/8/1047/344842 (noting that in jails “[t]he

   probability of transmission of potentially pathogenic organisms is increased by

   crowding, delays in medical evaluation and treatment, rationed access to soap, water,

   and clean laundry, [and] insufficient infection-control expertise”). BOP employees

   are complaining that they lack masks and gloves, hand sanitizer, and even soap.4

   Despite the general lockdown, BOP continues to transport inmates to and from

   facilities and has confirmed, on March 25, 2020, that it will not stop admitting new

   inmates.5 This exacerbates the risk of transmission. Though the BOP emphasizes

   that it screens inmates before moving them,9 6 as the Manrique Court put it: “the


   4 Federal Prison Workers Say Conflicting Orders on Coronavirus Response is Putting Lives at
   Risk, CBS News (March 19, 2020), available at https://www.cbsnews.com/news/coronavirus-
   prison-federal-employees-sayconflicting-orders-putting-lives-at-risk-2020-03-19/;      Danielle
   Ivory, ‘We Are Not a Hospital’: A Prison Braces for the Coronavirus, N.Y. Times (Mar. 17, 2020),
   available at https://www.nytimes.com/2020/03/17/us/coronavirusprisons-jails.html; Martin
   Kaste, Prisons and Jails Worry About Becoming Coronavirus ‘Incubators.’” NPR (March 13,
   2020),     https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-about-becoming-
   coronavirus-incubators.
   5 Luke Barr, Despite Coronavirus Warnings, Federal Bureau of Prisons Still Transporting

   Inmates: Sources, ABC News (March 23, 2020), https://abcnews.go.com/Health/warnings-
   bureau-prisons-transporting-inmates-sources/story?id=69747416%22;
   6 BOP Implementing Modified Operations, https://www.bop.gov/coronavirus/covid19_status.jsp


                                                 11
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 12 of 18




   [BOP] management plan itself acknowledges [that] symptoms of COVID-19 can

   begin to appear 2-14 days after exposure, so screening people based on observable

   symptoms is just a game of catch up. . . . We don’t know who’s infected.” Manrique,

   2020 WL 1307109, at *1. 7

          This Court is already aware of the extensive reports of the efforts taken to

   stem the spread of COVID-19 in jail and prison settings and the inevitable

   inadequacy of such measures, and we will not belabor those here. See, e.g., Ned

   Parker at al, Spread of Coronavirus Cccelerates in U.S. Jails and Prisons, Reuters,

   March 29, 2020, available at https://www.reuters.com/article/us-health-coronavirus-

   usa-inmates-insigh/spread-of-coronavirusaccelerates-

   in-us-jails-and-prisons-idUSKBN21F0TM.

          Decarceration in this context is not only a public health imperative. It is also

   a humanitarian imperative.

                 2.      Ms. Barbuto’s vulnerability to COVID-19 due to her high
                         medical risk is an extraordinary and compelling reason that
                         warrants home confinement.

          Ms. Barbuto is particularly vulnerable to COVID-19, she has a history of heart

    disease in her family and she was recently diagnosed with hypertension.



   7 In fact, according to information the BOP provided to the U.S. Marshals Service, the positive
   case at MDC Brooklyn came from a new inmate who had left Rikers on March 16, 2020, was
   brought to MDC Brooklyn that evening, and passed all of MDC Brooklyn’s screening tests. He
   became symptomatic two days later and was sent to Lutheran Hospital for testing, and returned to
   the MDC Brooklyn to await the results. Between March 16, 2020 and when the positive test result
                                                 12
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 13 of 18




   Additionally, she suffers from polyps in her nose that have been left untreated. These

   are an “extraordinary and compelling reasons” for her release. See Note 1(A), §

   1B1.13 (expressly recognizing that “other reasons” may exist for granting

   compassionate release), see Note 1(D), § 1B1.13 Note 1(D) (recognizing that

   extraordinary and compelling reasons exists “other than, or in combination with, the

   reasons described in subdivisions (A) through (C).”). Here, Ms. Barbuto’s high

   susceptibility to COVID-19 falls within the purview of this catchall. Moreover,

   courts have noted that while § 1B1.13 provides “helpful guidance” for determining

   what constitutes an extraordinary and compelling reason to warrant a sentence

   reduction, the inquiry does not end there. Rather, district courts have the freedom to

   shape the contours of what constitutes an extraordinary and compelling reason to

   warrant compassionate release. Given the highly infectious nature of COVID-19,

   the limitations in a prison environment (even a prison medical center) on practicing

   the hygienic and social distancing techniques that the Center for Disease Control has

   put in place to prevent rapid transmission, and the fact that Ms. Barbuto suffers from

   ailments that have already been identified as “high risk,” this Court should find that

   Ms. Barbuto’s legitimate medical risk is a sufficiently extraordinary and compelling

   basis for granting compassionate release.

         A recent letter by fourteen U.S. senators of both parties underscores this

   position. Writing to U.S. Attorney General William Barr and BOP Director Michael


                                            13
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 14 of 18




   Carvajal, they stated: “[We] urge you to take necessary steps to protect [inmates in

   Federal custody] particularly by using existing authorities under the First Step Act

   (FSA). . . . We have reviewed the Federal Bureau of Prisons (BOP) COVID-19

   Action Plan, which . . . notably does not include any measures to protect the most

   vulnerable staff and inmates. . . . [I]t is important . . . that the most vulnerable inmates

   are released or transferred to home confinement, if possible.”8 And as the Second

   Circuit noted about COVID-19 in a unanimous recent opinion, “The impact of this

   recent emergency on jail and prison inmates, their counsel . . . , the United States

   Attorneys, and the BOP, including the individual Wardens and the personnel of each

   facility, is just beginning to be felt. Its likely course we cannot foresee. Present

   information strongly suggests, however, that it may be grave and enduring.” Fed.

   Defs. of New York, Inc., 2020 WL 1320886, at *12.

          Finally, in the last few days, other jails and prisons have already started to

   proactively release elderly and sick inmates who are at high risk of infection, as well

   as releasing as many nonviolent offenders as possible in an effort to reduce the

   incarcerated population and thus reduce the risk of spread. For example, on March

   25, 2020, New York City announced that it would release 300 inmates from Rikers




   8

   https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%2
   0COVID-19%20and%20FSA%20provisions%20-
   %20final%20bipartisan%20text%20with%20signature%20blocks.pdf
                                               14
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 15 of 18




   Island. 9 Approximately 1,700 inmates have been released from Los Angeles County

   Jails, 10 and 1,000 inmates are to be released from New Jersey jails. 11 Therefore,

   while COVID-19 remains an unprecedented emergency, many states (and

   politicians) have recognized that they have a duty to flatten the curve inside

   incarcerated spaces. So, too, should this Court.

   III.   Granting Relief is consistent with the Policy Statement and the §
          3553(a) factors.

          When considering a compassionate release request, the Court must also find

   that a sentence reduction is “consistent with applicable policy statements issued by

   the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Policy

   Statement in USSG §1B1.13 suggest that, in determining whether Mr. Rousseau’s

   sentence should be reduced, the Court should first decide whether the defendant

   presents a danger to the safety of any other person or to the community, as provided

   in 18 U.S.C. § 3142(g). USSG §1B1.13(2). Ms. Barbuto was convicted of a

   nonviolent offense and she has been a model prison. Ms. Barbuto poses no risk to

   any person or the community as a whole. Moreover, Ms. Barbuto is a mere weeks

   away from her release date.




   9https://www.cnbc.com/2020/03/24/coronavirus-new-york-city-to-release-300-nonviolent-

   inmates-from-rikersisland.html
   10https://www.dailynews.com/2020/03/24/l-a-county-releases-1700-inmates-from-jail-early-to-

   prevent-coronavirusoutbreak-behind-bars/
   11 https://www.nytimes.com/2020/03/23/nyregion/coronavirus-nj-inmates-release.html


                                                15
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 16 of 18




          The Sentencing Guidelines also instruct the Court to consider the sentencing

   factors set forth in 18 U.S.C. § 3553(a) when deciding a motion for compassionate

   release.

          Given that Ms. Barbuto suffers from significant health issues that make her

   exceptionally vulnerable to COVID-19, she asks the Court to grant her motion for

   compassionate release, allowing her to leave the prison facility before a potentially

    fatal outbreak of COVID-19 strikes Alderson FPC. There should be little doubt that

    the current pandemic – involving a highly transmissible and extraordinarily

    dangerous virus which poses a severe threat of death to a person with Ms. Barbuto’s

    medical profile – constitutes an extraordinary and compelling reason warranting

    compassionate release.

    IV.   Ms. Barbuto Has A Stable Home to Live In, if Released to Home
          Detention, Where She Will Be Safer and The Public Will Be Safer.

          Ms. Barbuto has an excellent and verifiable release plan. She will live in her

    sister’s home. The home has several bedrooms, including a bedroom with an

    attached bathroom that Ms. Barbuto can use while observing the quarantine protocol

    for 14 days following release. Ms. Barbuto’s sister, Rose Linda Barbuto has agreed

   to travel to pick her up from prison. Rose Linda Barbuto has access to personal

   protective equipment (PPE) that can be supplied to Ms. Barbuto for the drive back

    to Syracuse, New York and until she is beyond any quarantine period.



                                            16
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 17 of 18




         This environment will be significantly better than Alderson FPC, where

   despite the BOP’s best efforts, Ms. Barbuto is constantly at risk from contamination

   both from within and without the prison walls, and where access to PPE for inmates

   is essentially non-existent.

   V.    Conclusion

         For the foregoing reasons, Ms. Barbuto respectfully requests that the Court

   modify her sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and release him to home

   confinement immediately, and/or direct the BOP to use its authority under 34 U.S.C.

   § 60541(g) and 18 U.S.C. § 3624(c)(2) to release her immediately.

         Alternatively, Ms. Barbuto requests a telephonic hearing as soon as possible.

         Undersigned counsel contacted AUSA Alexander Chase regarding relief

   requested in this motion. As of the time of filing the motion, AUSA Chase advised

   that the government was evaluating its position on the motion.

   Date: April 21, 2020

                                             Respectfully submitted,

                                             TACHE, BRONIS, CHRISTIANSON         AND
                                             DESCALZO, P.A.
                                             150 S.E. 2nd Avenue, Suite 600
                                             Miami, Florida 33131
                                             Telephone: (305) 537-9565
                                             Facsimile: (305) 537-9567

                                             By: /s/ Marissel Descalzo
                                                    Marissel Descalzo, Esq.
                                           17
Case 9:18-cr-80122-DMM Document 311 Entered on FLSD Docket 04/21/2020 Page 18 of 18




                                                Florida Bar No. 669318
                                                mdescalzo@tachebronis.com
                                                service@tachebronis.com
                                                Counsel for Tina Marie Barbuto

                                          ROBIN ELIANI, PLLC
                                          701 Brickell Avenue; Suite 1550
                                          Miami, Florida 33131
                                          Telephone: 305) 373-4400
                                          Facsimile: (305)728-5139

                                          By: /s/ Robin Kaplan-Eliani
                                                  Robin Kaplan-Eliani, Esq.
                                                  Florida Bar No. 773751
                                                  Robin@RobinEliani.com
                                                  Counsel for Tina Marie Barbuto


                          CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was served on this 21st

   day of April, 2020 via CM/ECF.

                                          By: /s/ Marissel Descalzo
                                                 Marissel Descalzo, Esq.




                                        18
